Citation Nr: 9934955	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  99-06 477	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 19, 1990, decision of the Board of 
Veterans' Appeals denying service connection for the cause of 
the veteran's death and determining that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for multiple sclerosis for 
purposes of accrued benefits should be revised or reversed on 
the grounds of clear and unmistakable error.

2.  Whether a September 9, 1991, decision of the Board of 
Veterans' Appeals determining that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for the cause of the veteran's death 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Richard Paul Cohen, Attorney



ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran, who died in December 1988, had active service 
from September 1964 to October 1967.

This matter comes before the Department of Veterans Affairs 
(VA), Board of Veterans' Appeals (Board) as a result of a 
motion by the appellant alleging that there was clear and 
unmistakable error in prior Board decisions of October 19, 
1990, and September 9, 1991.  

In a letter received by the Board in August 1999, the 
appellant's representative raised an additional issue 
concerning whether there was clear and unmistakable error in 
a July 26, 1983, Board decision that denied the veteran's 
claim of entitlement to service connection for multiple 
sclerosis.  Because the underlying claim upon which this 
allegation of clear and unmistakable error is based was a 
disability compensation claim that did not survive the 
veteran's death, the Board will not address the issue in this 
decision.  See, Vda de Landicho v. Brown, 7 Vet. App. 42, 44 
(1994).


FINDINGS OF FACT

1.  The October 19, 1990, Board decision, which denied 
service connection for the cause of the veteran's death and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for multiple sclerosis for purposes of accrued 
benefits, was in accord with the laws and regulations in 
effect at the time.

2.  The September 9, 1991, Board decision, which determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, was not in accord with the laws 
and regulations in effect at the time.


CONCLUSION OF LAWS

1.  The October 19, 1990, Board decision, which denied 
service connection for the cause of the veteran's death and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for multiple sclerosis for purposes of accrued 
benefits, was not clearly and unmistakably erroneous and is 
final.  38 U.S.C.A. §§ 7104, 7111 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1403 (1999).

2.  The September 9, 1991, Board decision, which determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, was clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 7104, 7111; 38 C.F.R. § 20.1403.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant is asserting that there was clear and 
unmistakable error in prior Board decisions dated October 19, 
1990, and September 9, 1991.  The record shows that the 
veteran was originally denied service connection for multiple 
sclerosis by the Board in a decision dated in July 1983.  At 
the time of his death in December 1988, he had an appeal 
pending seeking to reopen his claim of entitlement to service 
connection for multiple sclerosis.  Following his death, the 
appellant continued the appeal seeking to reopen the claim of 
entitlement to service connection for multiple sclerosis for 
purposes of accrued benefits.  She was denied service 
connection for the cause of the veteran's death in May 1989.  
She disagreed with this determination and appealed to the 
Board.  

An October 1990 Board decision denied service connection for 
the cause of the veteran's death and denied service 
connection for multiple sclerosis for purposes of accrued 
benefits.  The denial of entitlement to service connection 
for the cause of the veteran's death was based upon the 
finding that the record did not establish that a service-
connected disability caused or contributed to death.  The 
denial of service connection for multiple sclerosis for 
purposes of accrued benefits was based upon the fact that 
there had been no new and material evidence submitted to 
reopen the claim of entitlement to service connection for 
multiple sclerosis that was denied by the Board in July 1983. 

Subsequently, the appellant again sought to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death, and a September 1991 decision determined 
that she had not submitted new and material evidence to 
reopen the claim.     

Analysis

The appellant contends that the October 1990 and September 
1991 Board decisions were clearly and unmistakably erroneous.  
The appellant was informed of these Board decisions, as well 
as her right to appeal to the then titled United States Court 
of Veterans Appeals.  Therefore, since she did not file a 
timely appeal from either decision, the decisions are final 
and binding in the absence of clear and unmistakable error.  
38 U.S.C.A. §§ 7104, 7111; 38 C.F.R. §§ 20.1400 through 
20.1411 (1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403 (a).  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403 (c).  A disagreement 
as to how the facts were weighed or evaluated is not an 
example of clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing and must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement.    38 C.F.R. § 20.1404 (a)(b).        

In claiming clear and unmistakable error in the October 1990 
and September 1991 Board decisions, the appellant has 
asserted that the Board failed to give adequate weight to the 
lay testimony concerning symptoms, failed to give proper 
consideration to the opinion offered by the veteran's private 
physician, Richard L. Roth, M.D., and substituted its own 
opinion for that of Dr. Roth.  Specifically, it has been 
asserted that the Board decisions rejected Dr. Roth's opinion 
that multiple sclerosis appeared in the veteran, to a degree 
at least 10 percent disabling, within seven years of 
discharge based on the Board's own unsubstantiated conclusion 
that there was insufficient evidence of symptoms for the 
doctor to rely upon.  It is maintained that, to the contrary, 
Dr. Roth clearly indicated that he was relying upon the 
veteran's report of his symptoms and that the report of 
symptoms had been verified by other lay witnesses and also by 
hospital records which indicated dizziness and unsteadiness 
occurring back in the 1970s.  The appellant contends that the 
Board had no medical evidence to rely upon to reject Dr. 
Roth's conclusions and, had the Board not committed clear and 
unmistakable error in rejecting the lay symptoms and Dr. 
Roth's opinion, it would have found the multiple sclerosis to 
have been service connected.  

While the law allowing challenges to prior Board decisions on 
the basis of clear and unmistakable error, as well as the 
corresponding regulations, have only recently been enacted, 
the United States Court of Appeals for Veterans Claims has 
addressed the question of what constitutes clear and 
unmistakable error in prior rating decisions.  

Simply to claim clear and unmistakable error on the basis 
that the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error, nor can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of clear and unmistakable error.  See, Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

No matter how compelling, a simple disagreement with the way 
that the facts were weighed or evaluated, cannot form the 
basis of a clear and unmistakable error claim.  See, Eddy v. 
Brown, 9 Vet. App. 52, 58 (1996).

The appellant has not contended that the correct facts were 
not before the Board at the time of its October 1990 and 
September 1991 decisions.  Rather, she asserts that the Board 
failed to give "adequate weight" (sic) to the lay testimony 
and the opinions offered by the veteran's doctors.  
Accordingly, the assertions are no more than expressions of 
disagreement with how the Board evaluated the facts before it 
in 1990 and 1991 and do not rise to the stringent definition 
of clear and unmistakable error.  See Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The appellant has also alleged that the October 1990 and 
September 1991 Board decisions were clearly and unmistakably 
erroneous because the Board ignored a private doctor's 
opinion and substituted its own unsubstantiated medical 
opinion that there was insufficient evidence of symptoms for 
the doctor to rely upon.  In this regard, in the early 1990's 
Board decisions were usually signed by multiple Members, one 
of whom usually was a physician.  Both the 1990 and 1991 
decisions were signed by physicians.  At the time of the 
October 1990 decision, however, the law did not preclude 
Medical Members from using the medical expertise that they 
had developed over decades of treating thousands of patients, 
and over the years of adjudicating thousands of claims.  
Precedent opinions of the Court are not retroactive.  Berger 
v. Brown, 10 Vet. App. 166, 170 (1997).  Therefore, the 
medical opinion of a Board Medical Member in October 1990 is 
entitled to deference.  Hence, because a claim of clear and 
unmistakable error may not be based on opinions of the Court 
issued subsequent to the decision in question which formulate 
new interpretations of the law, it follows that the October 
1990 decision was not clearly and unmistakably erroneous.  

In contrast, however, the Board's September 1991 refusal to 
reopen the claim in light of the March 1991 decision in 
Colvin v. Derwinski, 1 Vet. App. 171 175 (1991), as well as 
the Board's continued reliance on its own medical opinion was 
clearly and unmistakably erroneous.  By March 1991, the Board 
was precluded by law from using its own medical judgment.  
Hence, if the Board would have considered the January 1991 
opinion of Richard L. Roth, M.D., who opined that the veteran 
developed multiple sclerosis in the late 1960's and in early 
1970 (i.e. the presumptive period), the Board would have had 
no alternative, under the Colvin doctrine, but to reopen.  
Hence, the failure to find that the appellant had submitted 
new and material evidence was clearly and unmistakably 
erroneous.


ORDER

There was no clear and unmistakable error in a October 19, 
1990, Board decision, which denied service connection for the 
cause of the veteran's death and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for multiple sclerosis for 
purposes of accrued benefits.  The appeal on this issue is 
denied.

The September 9, 1991, Board decision, was clearly and 
unmistakably erroneous in failing to find that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  The claim to reopen is allowed.


		
	DEREK R. BROWN 
Member, Board of Veterans' Appeals

 


